UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6303



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUTHER JENKINS, IV,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:99-cr-00021-ALL)


Submitted: July 25, 2006                      Decided: August 1, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther Jenkins, IV, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Luther Jenkins, IV, appeals the district court’s order

denying   his   “Place   Holder   Motion   Challenging   Subject    Matter

Jurisdiction Pursuant to Title 28 U.S.C. §1331 [sic].”             We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.                United

States v. Jenkins, No. 3:99-cr-00021-ALL (W.D.N.C. filed Feb. 7,

2006 & entered Feb. 8, 2006).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                  - 2 -